DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 1/29/2021.
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
First, any rejections not repeated are considered withdrawn in view of applicant’s amendments and/or arguments. 
With regard to the arguments on pages 13-16 directed towards the 112(b) rejections,
As to Claims 1 and 2,
The Examine acknowledges that there is a difference between breadth versus indefiniteness.  However, when applicant recites two distinct claim features, it is indefinite to then recite that one of the claim features includes or comprises the second claim feature.  Applicant initially recites “the rotor element comprises at least one first electrically conducting section” on line 11.  Applicant then recites that the first electrically conducting section is arranged at the rotor element on line 12. In one instance, applicant is stating that the first electrically conducting section is part of the rotor element, and in the second instance applicant is distinctly reciting these elements by stating that the first electrically conducting section is at the rotor element.  Applicant argues that the phrase “arranged at” simply deals with the arrangement of the component within the rotor structure.  However, the Examiner respectfully notes that there is a difference between reciting that an element is located with another element versus stating 
At a minimum, the above phrase reasonably creates the interpretation that the two elements (rotor element and conducting section) are initially recited as part of the same element (rotor element), and are then distinct elements. MPEP 2173.02(I) explains that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  As such, the language is indefinite.  Because applicant also recites that the compensation element be at the stator, a similar issue exists to the extent that it is unclear, in light of the disclosure, how such a feature should be interpreted as it is unclear if the stator includes the compensation element or if the element is distinct from the stator.  
As to Claim 4,

As to Claim 6,
As previously explained above, claim 1 recites that the rotor element comprises the at least one first electrically conducting section (see lines 12-13).  As such, it is unclear how the above section can surround the rotor element when the rotor element includes the above section.  While the section my surround certain other elements of the rotor element, it cannot surround the very element that helps form.  The section and the element are not two distinct elements as for example seen in Figure 6 where the entire rotor element is 14 and the section is 36.
As to Claim 12,
For similar reasons as stated above in the response to claim 1, this claim is rejected because reciting that an element is part of an object, and then stating that the element is at the object is indefinite.  Please see the rejections found below.
As to the arguments on pages 17-21 directed towards Sasaki (US 2011/0227562),
As to point 2,
The Examiner respectfully disagrees that Sasaki does not disclose radial compensation, and the Examiner further respectfully disagrees that such a feature is required in the claim.
Sasaki discloses various transmission and receiving windings, and windings of Sasaki can be selected to meet the compensation transmission and receiving windings of the claim.  While applicant argues that there is no discussion of an induced compensation alternating voltage, the Examiner respectfully disagrees in that a winding is just a winding, and both applicant’s compensation transmission coil and the transmission coil generate a magnetic field that induces a 
Applicant argues that Sasaki does not disclose the induced compensation alternating voltage depends on a relative radial arrangement of the stator element and the rotor element.  While applicant points to Sasaki that deal with axial movement, the Examiner respectfully notes that Sasaki discloses a similar arrangement as applicant where a coupling element overlaps and is radially arranged with respect to the coils.  Because these elements are radially located, it is reasonable that any induced voltage would reasonably predominately depend on the relative radial arrangement as claimed.  While applicant has pointed to various sections of Sasaki, the Examiner respectfully notes that applicant does not explain why Sasaki cannot reasonably be said to include this feature.  Note that MPEP 2112 explains “ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT.”  While Sasaki may disclose an identification of axial movement, this does not mean that the induced voltage does not predominately depend on a radial arrangement as claimed.  
That stated, the Examiner notes that none of the last paragraph of the claim is positively recited or required.  Applicant recites that the at least one first electrically conducting section is 
As to point 3,
The Examiner directs applicant’s attention to the above response which essentially addresses these issues.  That stated, the Examiner respectfully notes that the predominately feature is not positively recited, and thus the prior art is not required to produce such a field.  However, as best understood, the prior art arrangement of Sasaki does disclose this feature because the elements are arranged in a similar manner to applicant.  All of the elements are radially arranged with respect to each other, and thus any induced signal would reasonably be predominately due to the radial arrangement.  For example, if the transmission coil were located farther away from the receiving coil in the radial direction, then the induced signal in the receiving coil would change.  
Applicant argues that in light of the disclosure a compensation receiving coil as used in the disclosure requires a different configuration from an angle detection coil.  However, the Examiner respectfully notes that although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While applicant may disclose different arrangements for the coils, such distinctions are not imported into the claims. Instead, these terms are given their broadest reasonable interpretation in light of the disclosure, and in light of the disclosure, a compensation coil is a coil that could reasonably be used for compensation.  As noted above, as an example, applicant’s transmission coil does not itself perform any compensation.  Instead, it is used to generate a magnetic field that induces a signal in the receiving coil.  As such, calling this coil a compensation coil demonstrates the manner in which it must be capable of being used, and the prior art coils are capable of such a use and in fact perform a similar function to applicant as explained above.  As such, the Examiner respectfully disagrees.
Applicant lastly argues that because the phase of the windings in Claim 10 are different, there is necessarily a different number of first and second partial windings. The Examiner respectfully disagrees.  Applicant does not provide a further explanation as to why having different phases would require a different number of windings, but the Examiner respectfully notes that as best understood, different phases refers to the spatial distance between the windings. This is similar to a sine and cosine coil placed in an overlapping manner.  These coils, as best understood, would not have different numbers of windings and would instead include the same number of windings, just spaced by a phase such as 90 degrees.  Windings 415a-415c would therefore have the same number of windings, just spaced by a phase angle.  As such, the Examiner respectfully disagrees.
Information Disclosure Statement
The information disclosure statement filed 1/29/2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Election/Restrictions
Newly amended claim 13 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original Claim 13 recited features not found in the instant claim 13, as seen by the features that applicant has removed by strikethrough.  Original Claim 13 included at least one compensation transmitting coil configured to emit an electromagnetic compensation alternating field, wherein: at least one compensation element is arranged at the stator element, the at least one compensation element comprises the at least one compensation transmitting coil and at least one compensation receiving coil, which is configured to receive electromagnetic alternating fields,  a rotor element is mounted rotatably about an axis of rotation with respect to the stator element such that a rotation angle is detected by an inductive coupling between the rotor element and the stator element,  the rotor element comprises at least one first electrically conducting section, and  the at least one first electrically conducting section  is arranged at the rotor element such that, and is coupled inductively with the at least one compensation transmitting coil such that, when the electromagnetic compensation alternating field is emitted by the at least one compensation transmitting coil, a compensation alternating voltage induced in the at least one compensation receiving coil depends predominantly on a relative radial arrangement of the stator element and of the rotor element  to one another with respect to the axis of rotation.
Instant Claim 13 does not include any of the above recited claim features with the exception of the compensation transmitting coil, and the compensation receiving coil which is configured to receive electromagnetic alternating features.  Instant Claim 1 further recites a stator element, a compensation transmitting coil mounted on the stator element; and a compensation receiving coil mounted on the stator element, which is configured to receive electromagnetic 
As such, instant Claim 13 (Invention II) includes the above features which were not found in original Claim 13 (Invention I), and original Claim 13 includes the above features that are not found in instant Claim 13.  Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as each invention has materially different elements found in the inventions as explained above. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
A serious search burden would exist to search for both inventions because each invention requires a different field of search using different search terms and strategies. For example, original Claim 13 required a rotor element with recited rotor features such as the first electrically conducting section it included.  Instant Claim 13 does not recite any rotor features and instead 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 15,
The phrase “an evaluation unit operatively connected to the angle detection receiving coil and the first compensation receiving coil, the evaluation unit configured to compensate the angle detection receiving coil output signal for radial movement of the rotor element using the first compensation output signal” on lines 2-5 introduces new matter and lacks proper written description.  Applicant points to support for this claim feature in the original disclosure, such as on lines 15-22 of page 18, but the Examiner respectfully notes that the original disclosure does not disclose the above feature.  The above section of the original disclosure explains that the output of the sensor 10 or the evaluation electronics would detect a change in the overlap and accordingly would output a changed rotation angle.  However, this section is referring to an error, in that applicant is describing a situation where due to a movement in the y axis, the rotation angle output would be “even though only a displacement in the y-direction between the rotor element 14 and the state element 12 is present” (lines 20-22 of page 18). This is therefore describing what happens when a rotation does not occur and how an unwanted movement in the y direction can negatively impact the output of the device.  This section does not describe electronics that compensate for this undesired movement.  The Examiner acknowledges that applicant does disclose on page 20 that it is possible to back-calculate the x-offset and y-offset and an incorrect angle signal is accordingly corrected.  However, applicant does not disclose or describe the device that performs this feature, and applicant does not disclose that it is an evaluation unit connected in the claimed manner.  Furthermore, while applicant explains by measuring the two coupling factors it is possible to back calculate the x and y offset and correct the incorrect angle signal,  the Examiner respectfully notes that applicant does not explain how applicant performs the above noted back calculations using the coupling factors, and applicant does not then explain how the calculated x and y offsets are used to correct the incorrect angle 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,

The phrase “the at least one first electrically conducting section is arranged at the rotor element” on lines 1-2 of the last paragraph is indefinite.  Claim 1 previously recites that the rotor element comprises the at least one first electrically conducting section (see lines 12-13).  As the rotor comprises the above section, it is unclear how the section can then be arranged at the rotor element, as the rotor element comprises the section.  The above claim recitation is indefinite because stating that the section is arranged at the rotor element reasonably is interpreted to mean that the section and rotor element are two distinct elements that are arranged at or near each other.  However, this is inconsistent with the prior recitation of the rotor element being formed 
As to Claim 2,
The phrase “the at least one second electrically conducting section is arranged at the rotor element” on lines 1-2 of the last paragraph is indefinite.  Claim 2 previously recites that the rotor element comprises the at least one second electrically conducting section (see lines 7-8).  As the rotor comprises the above section, it is unclear how the section can then be arranged at the rotor element, as the rotor element comprises the section.  The above claim recitation is indefinite because stating that the section is arranged at the rotor element reasonably is interpreted to mean that the section and rotor element are two distinct elements that are arranged at or near each other.  However, this is inconsistent with the prior recitation of the rotor element being formed from (comprising) the section, because these features are not distinct, and it is unclear how something that forms the rotor element can also be located at the same element it forms.
As to Claim 4,
The phrase “the at least one angle detection transmitting coil, configured to generate an angle detection alternating field, is arranged at the stator element” on lines 3-4 is indefinite.  Claim 2 previously recites that the stator element comprises the angle detection transmitting coil (see line 3), and as explained in a previous rejection for claim 1, it is unclear if the stator comprises the compensation element and thus the compensation transmitting coil as well. As the stator comprises at least the above detection transmitting coil, it is unclear how the detection transmitting coil can then be arranged at the stator element, as the stator element comprises the detection transmitting coil.  The above claim recitation is indefinite because stating that the detection transmitting coil is arranged at the stator element reasonably is interpreted to mean that 
As to Claim 6,
The phrase “the at least one first electrically conducting section is an electrically conductive circular ring extending about an outer perimeter of the rotor element in the circumferential direction” on lines 2-4 is indefinite.  As previously explained above, claim 1 recites that the rotor element comprises the at least one first electrically conducting section (see lines 12-13).  As such, it is unclear how the above section can surround the rotor element when the rotor element includes the above section.  While the section my surround certain other elements of the rotor element, it cannot surround the very element that helps form.  The section and the element are not two distinct elements as for example seen in Figure 6 where the entire rotor element is 14 and the section is 36.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that the conducting section forms a ring in the circumferential direction.
As to Claim 12,
The phrase “at least two compensation receiving coils are arranged at the stator element” on lines 4-5 is indefinite.  At issue is whether the compensation receiving coils are part of the stator element or are separate from the stator element.  Applicant is distinctly reciting the above two elements, but applicant uses the similar language in claim 1 to describe the rotor element and the electrically conducting section.  In this example, applicant initially recites that the rotor 
The phrase “at least two first electrically conducting sections are arranged at the rotor element” on lines 9-10 is indefinite.  Presuming these sections are part of the at least one first electrically conducting sections recited in claim 1, claim 1 previously recites that the rotor element comprises the at least one first electrically conducting section (see lines 12-13).  As the rotor comprises the above section, it is unclear how the sections can then be arranged at the rotor element, as the rotor element comprises the sections.  The above claim recitation is indefinite because stating that the sections are provided at the rotor element reasonably is interpreted to mean that the sections and rotor element are two distinct elements that are arranged at or near each other.  However, this is inconsistent with the prior recitation of the rotor element being formed from (comprising) the sections, because these features are not distinct, and it is unclear how something that forms the rotor element can also be located at the same thing it forms.
As to Claims 2-12 and 16-18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2011/0227562).
As to Claim 1,
Sasaki discloses a rotation angle sensor, comprising: a stator element (all of 41 except (414),(418)); and a rotor element (42),(51) mounted rotatably about an axis of rotation with respect to the stator element (Figures 3-5), (Paragraphs [0028],[0034]) , wherein a rotation angle is detected by an inductive coupling between the rotor element and the stator element (Paragraph [0045]), wherein: at least one compensation element (414),(418) is arranged at the stator element, the at least one compensation element comprises at least one compensation transmitting coil (414), configured to emit an electromagnetic compensation alternating field (Paragraph [0044]), and at least one compensation receiving coil (418), configured to receive electromagnetic alternating fields (Paragraph [0045]), the rotor element comprises at least one first electrically conducting section (512), and the at least one first electrically 
(Note: 
1) While applicant recites a “compensation element,” applicant does not recite any compensation in the claims.  A compensation coil, such as the above recited compensation transmitting coil, is just a coil that is capable of generating a magnetic field.  Sasaki discloses such a feature, and as such the coils identified above as compensation coils reasonably disclose such a feature. Further, Sasaki positions the coils identified as part of the compensation element in a similar manner as applicant, and thus it is reasonable given the similarities to consider the coils of Sasaki as compensation coils.
2) As to the last paragraph of the claim, applicant recites a condition phrase of “when the electromagnetic compensation alternating field is emitted by the at least one compensation transmitting coil;” however applicant does not require the condition to be met, and thus there is no requirement that the magnetic field be generated to invoke this condition.  Sasaki would therefore disclose this claim feature such as when the device is not in use.  Further, Sasaki positions the coils identified as part of the compensation element in a similar manner as 
As to Claim 2,
Sasaki discloses the stator element comprises at least one angle detection transmitting coil (411) configured to emit an electromagnetic angle detection alternating field (Paragraph [0044]), and at least one angle detection receiving coil (415) or (417) configured to detect electromagnetic alternating fields (Paragraph [0045]), the rotor element comprises at least one second electrically conducting section (part of the circular section of the rotor that includes (421) or (511)), the at least one second electrically conducting section is inductively coupled with the at least one angle detection receiving coil (Paragraph [0045]) such that, when the electromagnetic angle detection alternating field is emitted by the at least one angle detection transmitting coil, at least one first alternating voltage is induced in the at least one angle detection receiving coil (Paragraph [0045]), and the at least one second electrically conducting section is arranged at the rotor element such that the first alternating voltage induced in the at least one angle detection receiving coil depends, predominantly on a rotation angle between the stator element and the rotor element (Paragraph [0045] / this feature is a property of the system).
As to Claim 3,
Sasaki discloses wherein the at least one compensation receiving coil lies completely radially outside the at least one angle detection receiving coil (Figure 3).
As to Claim 4,
Sasaki discloses the at least one angle detection transmitting coil, configured to generate an angle detection alternating field, is arranged at the stator element (Figure 3).
As to Claim 5,

 As to Claim 6,
Sasaki discloses the at least one first electrically conducting section is an electrically conductive circular ring extending about an outer perimeter of the rotor element in the circumferential direction (Figure 5 / note the pattern of the winding 512 is in a ring shape).
As to Claim 7,
Sasaki discloses the at least one first electrically conducting section extends radially from the axis of rotation (Figure 5), the at least one second electrically conducting section abuts the at least one first electrically conducting section radially, extending in the direction of the axis of rotation (Figure 5 / note that when viewed radially, in light of the disclosure, the two sections would abut each other as well as be adjacent), the at least one second electrically conducting section is arranged, viewed in the radial direction, between the axis of rotation and the at least one first electrically conducting section (Figure 5), and, viewed in the radial direction, a slot, extending in the circumferential direction, is provided between the at least one second electrically conducting section and the at least one first electrically conducting section (Figure 5 / any of the depressions or recesses created in the winding patterns of 422 or 511 due to their respective square wave patterns can be considered the slot or one of the slots created by the square wave pattern of 512 can be the slot, and a recess/depression of one of these that is located between 512 and 421 can be considered the claimed slot).
As to Claim 8,

As to Claim 9,
Sasaki discloses the at least one second electrically conducting section and the at least one first electrically conducting section form a surface abutting one another radially with respect to the axis of rotation (Figure 5 / any of the depressions or recesses created in the winding patterns of 422, 511, or 512 due to their respective square wave patterns can be considered the slot, and a recess/depression of one of these that is located between 512 and 421 can be considered the claimed slot).
As to Claim 10,
Sasaki discloses the at least one compensation receiving coil comprises an identical number of first partial windings (418a) and second partial windings (418c) which are arranged with respect to one another and with respect to the axis of rotation such that a first alternating voltage component is induced in the first partial winding by the electromagnetic compensation alternating field, and a second alternating voltage component with the opposite arithmetic sign is induced in the second partial winding, and in a predetermined radial arrangement of the at least one first electrically conducting section with respect to the axis of rotation, the first alternating 
As to Claim 11,
Sasaki discloses for each of the at least one compensation element there is a respective one of the at least one first electrically conducting section (Figures 4 and 5 / note the same number of each section and element).
As to Claim 12,
Sasaki discloses the at least one compensation receiving coil includes at least two compensation receiving coils, the at least two compensation receiving coils are arranged at the stator element in a predetermined circular segment between 0° and a maximum angle in the range from 170°  to 190°,  the at least one first electrically conducting section includes at least two first electrically conducting sections, the at least two first electrically conducting sections are provided at the rotor element in a predetermined circular segment between 0°  and a maximum angle in the range of 170°  to 190° (Figure 4 / note that Sasaki can be said to meet this claim feature because sections of the physical part of the stator that the coils are located on can be said to form the circular segment which can be selected to be within the above claimed angle ranges.)
As to Claim 16,
Sasaki discloses the at least one second electrically conducting section is a circular ring sector with respect to the axis of rotation (Figure 5).
As to Claim 17,

As to Claim 18,
Sasaki discloses the at least two compensation receiving coils and the at least two first electrically conducting sections are arranged offset in the circumferential direction of the stator element or of the rotor element by a predetermined angle, between 70°  and 100° (Figure 4 / note that since coils 418a and 418 appear to be oppositely wound, coil 418b must be 90 degrees out of phase which meets the last claim paragraph alternative. Also note that Sasaki can be said to meet the first and second paragraphs because sections of the physical part of the stator that the coils are located on ca be said to form the circular segment which can be selected to be within the above claimed angle ranges.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2011/0227562) in view of Kanamori (US 2012/0151987).
As to Claim 15,
Sasaki discloses an evaluation unit (7) operatively connected to the angle detection receiving coil and the first compensation receiving coil (Figure 1 / note the processor is electrically connected to all of the coils).
Sasaki does not disclose the evaluation unit configured to compensate the angle detection receiving coil output signal for radial movement of the rotor element using the first compensation output signal.
Kanamori discloses the evaluation unit configured to compensate the angle detection output signal for radial movement of the rotor element using the first compensation output signal (Paragraphs [0012],[0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sasaki to include the evaluation unit configured to compensate the angle detection receiving coil output signal for radial movement of the rotor element using the first compensation output signal given the above disclosure and teaching of Kanamori in order to advantageously enhance the accuracy of the angle detection apparatus (Paragraph [0012]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858